Motion granted to the extent of permitting defendants, pending said appeal, to engage in the manufacture and sale of hook and eye tape, other than riveted hook and eye tape and other than that founded upon the illegal and surreptitious acquisition by defendants of information while in the employ of the plaintiff, upon condition that the defendants furnish a bond satisfactory to the plaintiff in an amount to be fixed in the order. Settle order on notice. Present — Finch, McAvoy, Martin, O’Malley and Proskauer, JJ.